TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00655-CV


Christopher Keating , Appellant

v.

Carrie White and Bryan Pogor, Appellees





FROM THE COUNTY COURT OF COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. 273608, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Christopher Keating moves to dismiss his appeal, announcing that the
parties have settled their dispute.  We grant the motion and dismiss this appeal.


  
					Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Puryear
Dismissed on Appellant's Motion
Filed:   November 4, 2004